Citation Nr: 1243479	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in May 2005.  In September 2006, the Veteran and her treating clinician appeared and testified before a Veterans Law Judge (VLJ) at a Board hearing held at the RO.  The hearing transcript is associated with the claims folder.

The Board remanded the Veteran's claim in June 2011 in order to provide additional notice and assistance to the Veteran.  The RO attempted to obtain additional medical records, otherwise attempted to verify the Veteran's claimed stressor, and ultimately issued a formal finding regarding the lack of information needed to confirm the Veteran's claimed stressor.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it then fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In October 2012, additional evidence was added to the Veteran's claims file without a waiver of review in the first instance by the RO, the agency of original jurisdiction.  As this decision remands the claim to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

As noted above, in September 2006, a hearing was held before a VLJ who is no longer employed by the Board.  In October 2012, the Board advised the Veteran by letter that because the VLJ who conducted the September 2006 hearing before the Board was no longer employed by the Board, the Veteran was entitled to have another hearing before a Board VLJ.  The Veteran responded in October 2012 that she wished to have a new video conference hearing.  Accordingly, the RO should schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing and all correspondence pertaining to this matter should be associated with the Veteran's claims folder.  Once the video conference hearing is conducted, or in the event the Veteran cancels her request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


